NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 16-2115
                                   ________________

                              SYED AFIR JAFFERY, M.D.,
                                               Appellant

                                             v.

               THE ATLANTIC COUNTY PROSECUTOR’S OFFICE;
      JAMES P. MCCLAIN, individually and in his capacity as the Atlantic County
       Prosecutor; DANIELLE S. BUCKLEY; individually, and in her capacity as
         Assistant Atlantic County Prosecutor; EGG HARBOR CITY POLICE
    DEPARTMENT; RAYMOND DAVIS, Individually and as Chief of the Egg Harbor
                Police Department; DETECTIVE HEATHER STUMPF

                                   ________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 1-15-cv-06937)
                       District Judge: Honorable Noel L. Hillman
                                   ________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 20, 2017

              Before: AMBRO, VANASKIE, and SCIRICA, Circuit Judges

                                  (Filed: June 19, 2017)

                                   ________________

                                       OPINION *
                                   ________________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge

       Appellant Syed Afir Jaffery is under indictment in the Superior Court of New

Jersey, Atlantic County, on charges arising out of alleged sexual misconduct towards

patients at his neurology practice. Jaffery filed suit under 42 U.S.C. §§ 1983 and 1988

against New Jersey prosecutors and police officers in the United States District Court for

the District of New Jersey alleging violations of the Fourth, Fifth, and Fourteenth

Amendments to the United States Constitution, and seeking damages and an injunction

against further prosecution. The District Court granted defendants’ motion to dismiss on

the ground of Younger abstention. We will affirm. 1

                                             I.

       Jaffery is a licensed physician who practiced neurology in Egg Harbor, New

Jersey. In December 2014, several of Jaffery’s patients informed the Egg Harbor

Township Police Department that Jaffery touched them inappropriately during medical

exams. On December 23, 2014, Egg Harbor Police Detective Heather Stumpf filed

Complaints based on the allegations of three of Jaffery’s former patients, and a New

Jersey state judge found probable cause and issued warrants for Jaffery’s arrest. Jaffery

was arrested the same day at his medical offices. On February 25, 2015, thirty-two

additional Complaints were issued based on incidents with numerous other patients. The

Complaints charged Jaffery with various crimes, including aggravated criminal sexual

contact, harassment, lewdness, and sexual assault.

1
  The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction to
review the District Court’s Younger abstention order under 28 U.S.C. § 1291. Lui v.
Comm’n on Adult Entertainment Establishments, 369 F.3d 319, 325 (3d Cir. 2004).
                                             2
       On September 17, 2015, prior to issuance of an indictment, Jaffery filed a

complaint in the United States District Court for the District of New Jersey against the

Atlantic County Prosecutor’s Office, the Atlantic County Prosecutor James P. McClain,

Assistant Atlantic County Prosecutor Danielle S. Buckley, the Egg Harbor Police

Department, Egg Harbor Police Chief Raymond Davis, and Egg Harbor Detective

Heather Stumpf. Jaffery asserted claims under 42 U.S.C. §§ 1983 and 1988 and alleged

the ongoing criminal investigation and prosecution violated the Fourth, Fifth, and

Fourteenth Amendments to the United States Constitution. Jaffery sought compensatory

and punitive damages, and an injunction against further prosecution.

       On September 18, 2015, Jaffery sought an ex parte temporary restraining order

against defendants. The District Judge declined to issue the temporary restraining order

based on Younger abstention. Jaffery subsequently filed an Amended Complaint and a

motion for a preliminary injunction against defendants.

       In the New Jersey criminal action, on September 30, 2015, an Atlantic County

grand jury returned a nineteen-count indictment against Jaffery, including eighteen

counts of fourth degree criminal sexual contact, in violation of N.J. Stat. Ann. § 2C:14-

3(b), and one count of second degree sexual assault, in violation of N.J. Stat. Ann.

§ 2C:14-2(c)(1). 2 The indictment was based on nineteen alleged incidents with eighteen

different victims.

       After issuance of the indictment in the state action, defendants in the federal action


2
  Following a three-week jury trial, on July 25, 2016, Jaffery was acquitted on the charges
in the indictment relating to his conduct with one patient. The remaining charges of the
indictment are pending and have not yet been tried.
                                              3
filed a motion to dismiss plaintiff’s Amended Complaint under Federal Rule of Civil

Procedure 12(b)(1) on grounds of Younger abstention. On April 8, 2016, the District

Judge issued a Memorandum and Order denying plaintiff’s motion for a preliminary

injunction and granting defendants’ motion to dismiss the Amended Complaint on

grounds of Younger abstention. Jaffery filed this timely appeal.

                                              II.

       Under Younger v. Harris, federal courts may abstain in certain circumstances from

exercising jurisdiction over a claim where resolution of the claim would interfere with an

ongoing state criminal proceeding. 401 U.S. 37 (1971). We exercise plenary review over

the legal determination of whether the requirements for abstention have been met, and if

those requirements are met, we review the district court’s decision to abstain for an abuse

of discretion. Addiction Specialists, Inc. v. Township of Hampton, 411 F.3d 399, 408 (3d

Cir. 2005).

       Under Younger, “federal courts should abstain from enjoining state criminal

prosecutions because of principles of comity and federalism, unless certain extraordinary

circumstances exist.” Marran v. Marran, 376 F.3d 143, 154 (3d Cir. 2004). Younger

abstention is appropriate if “(1) there are ongoing state proceedings that are judicial in

nature; (2) the state proceedings implicate important state interests; and (3) the state

proceedings afford an adequate opportunity to raise federal claims.” Schall v. Joyce, 885
F.2d 101, 106 (3d Cir. 1989). If these three requirements are met, abstention may

nonetheless be inappropriate if the federal plaintiff can establish: “(1) the state

proceedings are being undertaken in bad faith or for purposes of harassment or (2) some

                                               4
other extraordinary circumstances exist, such as proceedings pursuant to a flagrantly

unconstitutional statute, such that deference to the state proceeding will present a

significant and immediate potential of irreparable harm to the federal interests asserted.”

Id.

       The District Court correctly concluded the three requirements for Younger

abstention are met in this case. There are ongoing state criminal proceedings in the

Superior Court of New Jersey that are judicial in nature, the state proceedings implicate

the important state interest in prosecuting criminal behavior, and the state proceedings

provide Jaffery an opportunity to raise federal constitutional defenses to prosecution. See

Younger, 401 U.S. at 51–52.

       Jaffery argues Younger abstention is nonetheless inappropriate because the state

prosecution is being undertaken in bad faith and without probable cause. “‘Bad faith’ in

this context generally means that a prosecution has been brought without a reasonable

expectation of obtaining a valid conviction.” Kugler v. Helfant, 421 U.S. 117, 126 n.6

(1975); see also Phelps v. Hamilton, 59 F.3d 1058, 1065 (10th Cir. 1995) (“Three factors

that courts have considered in determining whether a prosecution is commenced in bad

faith or to harass are: (1) whether it was frivolous or undertaken with no reasonably

objective hope of success; (2) whether it was motivated by the defendant’s suspect class

or in retaliation of the defendant’s exercise of constitutional rights; and (3) whether it was

conducted in such a way as to constitute harassment and an abuse of prosecutorial

discretion, typically through the unjustified and oppressive use of multiple prosecutions.”

(citations omitted)). Jaffery argues this standard is met because (1) the investigating

                                              5
detective did not consult with a medical expert prior to bringing criminal charges, (2)

Jaffery was acquitted on two of the charges of the indictment involving one of the alleged

victims following trial, and (3) some witnesses made allegedly racially-biased comments

in interviews with the police.

       The District Court correctly concluded Jaffery’s allegations, taken as true, do not

demonstrate the state prosecution was undertaken in bad faith. Jaffery disputes the quality

of the state’s evidence supporting the criminal prosecution, but has not demonstrated

there is no reasonable expectation of obtaining a valid conviction. See Kugler, 421 U.S. at

126 n.6. Jaffery cites no authority for a constitutional requirement that police and

prosecutors retain a medical expert prior to prosecuting a doctor for allegedly criminal

actions that occur in the course of medical treatment. 3 Moreover, Jaffery’s acquittal on

some charges does not rise to the level of demonstrating multiple unjustified and

oppressive unsuccessful prosecutions. Finally, the witness statements identified by

Jaffery alone do not demonstrate the police and the prosecutors in this case are

prosecuting him because of his race, rather than because of his alleged conduct.

       Alternatively, Jaffery argues extraordinary circumstances warranting federal

intervention exist because he was unable to raise his federal constitutional claims in state

court prior to trial. The District Court correctly determined Jaffery had failed to

demonstrate any procedural bar to raising his federal claims and defenses in the state

court proceeding. “[O]rdinarily a pending state prosecution provides the accused a fair


3
  Jaffery’s reliance on N.J. Stat. Ann. § 2A:53A-27, which requires an affidavit of merit
in medical malpractice actions, is misplaced. We decline to apply this statute, which
expressly applies only to civil tort claims, in a criminal context.
                                               6
and sufficient opportunity for vindication of federal constitutional rights.” Kugler, 421
U.S. at 124. Jaffery has not shown the state court is “incapable of fairly and fully

adjudicating the federal issues,” see Kugler, 421 U.S. at 124, as most of the charges

against Jaffery have not been tried, nor has Jaffery exhausted his state rights of appeal. In

addition, to the extent Jaffery seeks dismissal of the charges against him as a result of

constitutional violations, such relief is only available through a writ of habeas corpus. See

Preiser v. Rodriguez, 411 U.S. 475, 489 (1973).

                                             III.

       For the foregoing reasons and those provided in the District Court’s opinion, we

will affirm the dismissal of Jaffery’s complaint on Younger abstention grounds. In light

of this decision, we do not reach Jaffery’s remaining arguments regarding his motion for

partial summary judgment and motion for a preliminary injunction.




                                              7